      Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 1 of 31



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT qtALABAMA
                                 NOWHIEV lititfstION

 ROOSEVELT LAMAR BRADLF
                      ---x
                         /rA                SEP t 0)P       35
    Plaintiff,
                                                           17;LX CIVIL ACTION NO.
 v.
                                                                   02:19-cv-6607.
 HOME DEPOT U.S.A.,INC.,
    Defendant.
                                                      )
                                                      )

                                           COMPLAINT

                                      I.      INTRODUCTION

       COMES NOW Plaintiff, Roosevelt Lamar Bradley (hereinafter, "Plaintiff' or "Mr.

Bradley"), files thiš Title III, Americans with Disabilities Act(hereinafter,"ADA")action against

Defendant, Home Depot U.S.A., Inc.(hereinafter,"DefendanC or"Home Depor)pursuant to 42

U.S.C. §12181 et seq. In Count One of this Complaint, Plaintiff seeks to enjoin Defendant to

remOve architectural barriers from the facilities. In Count Two of this Complaint, Plaintiff seeks

to enjoin Defendant to maintain policies, practices, and procedures necessary to maintain the

facilities free of architectural barriers both now and once the architectural barriers are removed

from the facilities. In Count Three of this Complaint, Plaintiff seeks to enjoin Defendant's use of

the facilities to provide full and equal enjoyment of the facilities to individuals with disabilities.

Count Two of this Complaint and Count Three of this Complaint seek independent relief in

addition to the removal of architectural barriers from the facilities. In Count Four of this

Complaint, Plainti.ff seeks to enjoin Defendant's failure to design and construct Defendant's

facilities to ADA compliance.




                                                  1
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 2 of 31



             II.     JURISDICTION,PARTIES,AND ARTICLE III STANDING

       1.      This action is for declaratory relief and injunctive relief, pursuant to 42 U.S.C.

§12181 et seq., Title III ofthe ADA and implementing regulations; therefore, this Court is vested

with original jurisdiction under 28 U.S.C. §1331 and §1343.

       2.      Venue is proper in this Court, the United States District Court for the Middle

District of Alabama, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the United States

District Court for the Middle District of Alabama.

       3.      Mr. Bradley's right leg was amputated a few inches above his knee. The extent of

Mr. Bradley's physical impairments limits his ability to perform manual tasks, walk, stand, lift,

and bend, all of which are major life activities pursuant to 42 U.S.C. §12102(2)(A). Therefore, Mr.

Bradley is disabled pursuant to the ADA, in that he suffers a physical impairment substantially

limiting one or more major life activities. 42 U.S.C. §12102; see also, 28 C.F.R.

       4.      Defendant is a limited liability company that is both registered to conduct business

and is conducting business within the State of Alabama sufficient to create both general and

specific in personam jurisdiction. Upon information and belief, Defendant owns and operates the

real properties and improvements located at 2312 Eastern Boulevard, Montgomery, Alabama

36117 and 10655 Chantilly Parkway, Montgomery, Alabama 36117. Home Depot is a place of

public accommodation pursuant to 42 U.S.C. §12181(7).

       5.      All events giving rise to this lawsuit occurred in the Middle District of Alabama

and Defendant is a citizen thereof.

       6.      Mr. Bradley is a resident of Prattville, Alabama. Mr. Bradley comes to

Montgomery, which is just a few minutes south on I-85, several times a week. Mr. Bradley was

born and raised in Montgomery, so he is very familiar with Montgomery and travels to



                                                2
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 3 of 31



Montgomery often. Mr. Bradley has family in Montgomery,works in Montgomery,goes to church

in Montgomery, shops and eats in Montgomery, and does all the daily activities in Montgomery

that come with all his associations with Montgomery. Mr. Bradley intends to continue visiting

Defendant's facilities. Mr. Bradley will return not only for goods and services at Defendant's

facilities, but also, to confirm compliance with the ADA by Defendant. Mr.Bradley does not know

exactly when he will return to Defendant's facilities because he has not planned every trip for the

rest of his life. Such specific planning is not necessary to invoke the ADA.See, e.g,Parr v. L&L

Drive Inn Restaurant,96 F. Supp.2d 1065, 1079(D.Haw.2000);Segal v. Rickey's Restaurant and

Lounge, Inc., No. 11-61766-cn(S.D. Fla. 2012)("Specification as to date and time of return to this

public accommodation is impossible due to the nature of the event. Fast food patrons visit such

restaurants at the spur of the moment.'). Nevertheless, Mr. Bradley definitely intends to return to

Defendant's facilities.

       7.      Mr. Bradley has been denied full and equal enjoyment of Defendant's public

accommodations on the basis of his disabilities because of the barriers described below in

paragraphs twenty and twenty-one and throughout this Complaint.

       8.      Mr. Bradley has Article III standing to pursue this action; specifically: (1) Mr.

Bradley is disabled, pursuant to the statutory definition and the regulatory definition, (2)

Defendant's facilities are places of public accommodation, pursuant to the statutory definition and

the regulatory definition,(3)Mr. Bradley has suffered a concrete and particularized injury by being

denied access to Defendant's public accommodations, by Defendant failing to maintain policies,

practices, and procedures necessary to maintain Defendant's public accommodations free of

architectural barriers, by Defendant's denial of the use of the public accommodations for Mr.

Bradley's full and equal enjoyment, as described throughout this Complaint, and (4) because of



                                                3
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 4 of 31



these injuries, there exists a genuine threat of imminent future injury, as described in paragraph

eighteen(18) below.

                                 III.    PLAINTIFF'S CLAIMS

ADA,TITLE III

       9.      Congress enacted Title III of the ADA,42 U.S.C. §12181 et seq. on or about July

 26, 1990. Commercial enterprises were provided one and a half years from enactment of the

 statute to implement the requirements. The effective date of Title III of the ADA was January

 26, 1992.(42 U.S.C. §12181; 20 C.F.R. §36.508(A); see also, §36.304).

       10.    Pursuant to 42 U.S.C. §12181(7)and 28 C.F.R. §36,104, Defendant's facilities are

 places of public accommodation in that the facilities are stores providing goods and services to

 the public. Therefore, the public accommodations are covered by the ADA and must comply

  with the ADA.

                                      COUNT ONE
                           VIOLATION OF THE ADA,TITLE III
                               42 U.S.C. §12182(b)(2)(A)(iv)
                              ARCHITECRUAL BARRIERS

   Defendant's Existing Facilities are Subject to the 2010 ADA Design Standards for the
                  Portions of the Facilities Addressed in this Complaint.

       11.     Upon information and belief based on publicly available information, Home Depot

located at 2312 Eastern Boulevard, Montgomery, Alabama 36117 was originally constructed in

1997. Plaintiff is further informed and believes based on publicly available information that the

public accommodation in which Defendant's facility is located underwent alterations and/or

improvements after 1997.

       12.     Upon information and belief based on publicly available information, Home Depot

located at 10655 Chantilly Parkway, Montgomery, Alabama 36117 was originally constructed in



                                                4
      Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 5 of 31



2005. Plaintiff is further informed and believes based on publicly available information that the

public accommodation in which Defendant's facility is located underwent alterations and/or

improvements after 2005.

        13.    The ADA was enacted requiring that facilities constructed prior to January 26,

1992, are considered existing facilities, such that those facilities must remove architectural barriers

where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). All alterations made to

existing facilities after January 26, 1992, and all new construction after January 26, 1993, must be

readily accessible to and usable by individuals with disabilities, including individuals who use

wheelchairs. 42 U.S.C. § 12183(a)- (b). 28 C.F.R. § 36.402."Readily accessible to and usable by

..." is the new construction standard, which requires compliance with the Department of Justice

(hereinafter,"Dar)standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. § 36.406. The only defense for

failing to provide readily accessible and usable buildings constructed under the new construction

standards is if the design and construction of the building to be readily accessible and usable is

structurally impracticable.42 U.S.C. § 12183(a)(1). The structural impracticability defense applies

only in rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c). "Readily accessible to

and usable by ..." is also the alterations standard. 42 U.S.C. § 12183(a)(2). Alterations must be

made to the maximum extent feasible. 42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An alteration

is a change to a place of public accommodation or commercial facility that'affects or could affect

the usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

       14.     New construction and alterations must comply with either the DOJ's 1991

Standards for Accessible Design or the 2010 Standards for Accessible Design. 28 C.F.R. § 36.406

establishes whether the 1991 Standards for Accessible Design or 2010 Standards for Accessible

Design apply: New construction and alterations subject to §§ 36.401 or 36.402 shall comply with



                                                  5
      Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 6 of 31



the 1991 Standards if the date when the last application for a building permit or permit extension

is certified to be complete by a state, county, or local government is before September 15, 2010,

or if no permit is required, if the start of physical construction or alterations occurs before

September 15, 2010. 28 C.F.R § 36.406(a)(1). New construction and alterations subject to §§

36.401 or 36.402 shall comply either with the 1991 Standards or with the 2010 Standards if the

date when the last application for a building perrnit or permit extension is certified to be complete

by a state, county, or local government is on or after September 15, 2010, and before March 15,

2012, or if no permit is required, if the start of physical construction or alterations occurs on or

after September 15,2010, and before March 15, 2012. 28 C.F.R. § 36.406(a)(2). New construction

and alterations subject to §§ 36.401 or 36.402 shall comply with the 2010 Standards if the date

when the last application for a building permit or permit extension is certified to be complete by a

state, county, or local government is on or after March 15, 2012, or if no permit is required, if the

start of physical construction or alterations occurs on or after March 15, 2012. Where the facility

does not comply with the 1991 Standards, the 2010 Standards are applicable. See 28 C.F.R. §

36.406(5)(ii) which states, "Newly constructed or altered facilities or elements covered by §§

36.401 or 36.402 that were constructed or altered before March 15, 2012 and that do not comply

with the 1991 Standards shall, on or after March 15, 2012, be made accessible in accordance with

the 2010 Standards."

       15.     For the architectural barriers at issue in this case,the 2010 Standards for Accessible

Design are applicable.

          Plaintiffs Concrete and Particularized Standing to. Pursue an Injunction

       16.     Defendant has discriminated, and continues to discriminate, against Mr. Bradley,

and others similarly situated, by denying full and equal access to, and full and equal enjoyment of



                                                 6
      Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 7 of 31



goods, services, facilities, privileges, advantages, and/or accommodations at Defendant's facilities

in derogation of42 U.S.C. § 12101 et seq., and as prohibited by 42 U.S.C. § 12182 et seq. As new

construction, the building must be readily accessible to and usable by individuals with disabilities.

42 U.S.C. § 12183 (a) - (b). Defendant's failure to remove the existing barriers thus violates 42

U.S.C. § 12182(b)(2)(A)(iv), which requires removal of architectural barriers.

       17.     Prior to the filing of this lawsuit, Mr. Bradley was denied full and safe access to all

of the benefits, accommodations, and services offered to individuals without disabilities within

and about Defendant's public accommodations. Mr. Bradley's access was inhibited by each of the

described architectural barriers detailed in this Complaint, which remain at the public

accommodations in violation of the ADA. Because of the foregoing, Mr. Bradley has suffered an

injury-in-fact in precisely the manner and form that the ADA was enacted to guard against.

       18.     Mr. Bradley has definite plans to return to Defendant's facilities in the future, as

described in paragraph six (6). Plaintiff will return to Defendant's facilities within the next few

months, not only to enjoy the goods and services at the facilities, but also to see if Defendant has

repaired the architectural barriers and changed the policies, practices, and procedures. Plaintiff will

continue to do so even when the facilities are repaired. Mr. Bradley certainly would not want to

stop going when the facilities are repaired, and the practices are modified. The barriers are not just

created by construction issues; instead, many of the barriers are created by human activity, from

the way Defendant's workers at the public accommodations use the architectural elements of the

public accommodations. The barriers created by human activity will need to be reviewed and

maintained forever, to be sure Defendant's management and workers continuously act in a manner

that does not create barriers. Absent remedial action by Defendant, Mr. Bradley will continue to

encounter the architectural barriers, and the discriminatory policies, practices, and procedures



                                                  7
      Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 8 of 31



described herein, and as a result, be discriminated against by Defendant on the basis of Mr.

Bradley's disabilities. The Eleventh Circuit held in Houston v. Marod Supermarkets, 733 F.3d

1323 (11th Cir. 2013), when architectural barriers have not been remedied ". . . there is a 100%

likelihood that plaintiff... will suffer the alleged injury again when plaintiff returns to the store."

Due to the definiteness of Mr. Bradley's plan to continue visiting the subject facilities, there exists

a genuine threat of imminent future injury. Mr. Bradley's stated intent to return is plausible.

Architectural Barriers

        19.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the DOJ,

Office of the Attorney General, promulgated Federal Regulations to implement the requirements

of the ADA.28 C.F.R. Part 36.

       20.        Mr. Bradley has been from the entrance to the counters; the counters themselves;

from the entrance to the toilet room; the toilet room itself; throughout circulation paths and

accessible routes, and service areas, paths oftravel, and in particular but not limited to, all of which

is more specifically described below. Moreover, Defendant's facility located at 2312 Eastern

Boulevard, Montgomery, Alabama 36117 violates the ADA at the counters, in the toilet room, and

in particular but not limited to:

       (1) Defendant provides sales and service counters for able-bodied individuals to transact

              business and otherwise receive services that are provided at the counters but fails to

              afford non-able-bodied individuals the same opportunity to participate in, or benefit

              from, a good, service, facility, privilege, advantage, or accommodation that is equal to

              the experience afforded to individuals without disabilities, which includes but is not

              limited to, the following failures of Defendant:




                                                   8
Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 9 of 31



       a. The sales and service counters are not maintained in conformance with the

          ADA Standards for Accessible Design in all the ways that are required to be

          readily accessible to and usable by disabled individuals, which has the

          discriminatory effect of rendering the counters, associated elements, and

          services offered at the counters as unusable by disabled individuals;

       b. The sales and service counters are not maintained in operable condition by

          conforming with the ADA Standards for Accessible Design so that the

          accessible counters and associated elements are located adjacent to a walking

          surface complying with 403;

       c. The ,sales and service counters are not maintained in operable condition by

          conforming with the ADA Standards for Accessible Design so that a portion of

          the counter surfaces that is 36 inches long minimum and 36 inches high

          maximum above the finish floor is readily usable by disabled individuals, which

          includes maintaining a clear floor or ground space complying with 305

          positioned for either a parallel approach adjacent to the 36 inch minimum length

          of counter, or alternatively, a portion of the counter surfaces that is 30 inches

          long minimum and 36 inches high maximum with knee and toe space

          complying with 306 provided under the counters and a clear floor or ground

          space complying with 305 positioned for a forward approach to the counters;

       d. The sales and service counters are not maintained in operable condition with

          the ADA Standards for Accessible Design in all the ways that are required to

          be readily accesšible to and usable by disabled individuals, which includes but

          is not limited to, maintaining the clear counter surfaces free of obstructions or
Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 10 of 31



            any other clutter that could have the discriminatory effect of rendering the

            counters and associated benefits and services as unusable by the disabled;

        e. The sales and service counters are not maintained in operable condition with

            the ADA Standards for Accessible Design so that accessible counters extend

            the same depth as the non-accessible portion of the counters;

        f. The sales and service counters are not maintained in operable condition with

            the ADA Standards for Accessible Design so that a credit card payment

            terminal is positioned or otherwise maintained in an independently usable

            location at the accessible counters, which has the discriminatory effect in

            practice of affording disabled individuals an unequal opportunity to

            independently transact business in the same manner as non-disabled

            individuals;

 (2) Defendant provides a toilet room for able-bodied individuals, but fails to afford non-

     able-bodied individuals the same opportunity to participate in, or benefit from, a good,

     service, facility, privilege, advantage, or accommodation that is equal to the experience

     afforded to individuals without disabilities, which includes but is not limited to, the

     following failures of Defendant:

        a. The stall door does not have door pulls located on both sides;

        b. The rear wall grab bar fails to conform to the ADA Standards for Accessible

            Design in all the ways that it is required to be readily accessible to and usable

            by disabled individuals, which includes but is not limited to, maintaining a 36

            inch long grab bar installed so that it is located 12 inches on the closed side of




                                          10
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 11 of 31



                    the toilet room and 24 inches on the transfer side and mounted so that the top

                    gripping surface measures 33-36 inches above the finish floor;

                c. The side wall grab bar fails to conform to the ADA Standards for Accessible

                    Design in all the ways that it is required to be readily accessible to and usable

                    by disabled individuals, which includes but is not limited to, maintaining a side

                    grab bar that is 42 inches (1065 mm)long minimum, located 12 inches (305

                    mm) maximum from the rear wall and extending 54 inches (1370 mm)

                    minimum from the rear wall.

                d. The trash can obstructs the maneuvering clearance when existing the toilet

                    room.


       21.      Mr. Bradley has been from the entrance to the counters; the counters themselves;

from the entrance to the toilet room; the toilet room itself; throughout circulation paths and

accessible routes, and service areas, paths oftravel, and in particular but not limited to, all of which

is more specifically described below. Moreover, Defendant's facility located at 10655 Chantilly

Parkway, Montgomery, Alabama 36117 violates the ADA at the counters, in the toilet room, and

in particular but not limited to:

       (1) Defendant provides sales and service counters for able-bodied individuals to transact

             business and otherwise receive services that are provided at the counters but fails to

             afford non-able-bodied individuals the same opportunity to participate in, or benefit

             from, a good, service, facility, privilege, advantage, or accommodation that is equal to

             the experience afforded to individuals without disabilities, which includes but is not

             limited to, the following failures of Defendant:




                                                  11
Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 12 of 31



       a. The sales and service counters are not maintained in conformance with the

          ADA Standards for Accessible Design in all the ways that are required to be

          readily accessible to and usable by disabled individuals, which has the

          discriminatory effect of rendering the counters, associated elements, and

          services offered at the counters as unusable by disabled individuals;

       b. The sales and service counters are not maintained in operable condition by

          conforming with the ADA Standards for Accessible Design so that the

          accessible counters and associated elements are located adjacent to a walking

          surface complying with 403;

       c. The sales and service counters are not maintained in operable condition by

          conforming with the ADA Standards for Accessible Design so that a portion of

          the counter surfaces that is 36 inches long minimum and 36 inches high

          maximum above the finish floor is readily usable by disabled individuals, which

          includes maintaining a clear floor or ground space complying with 305

          positioned for either a parallel approach adjacent to the 36 inch minimum length

          of counter, or alternatively, a portion of the counter surfaces that is 30 inches

          long minimum and 36 inches high maximum with knee and toe space

          complying with 306 provided under the counters and a clear floor or ground

          space complying with 305 positioned for a forward approach to the counters;

       d. The sales and service counters are not maintained in operable condition with

          the ADA Standards for Accessible Design in all the ways that are required to

          be readily accessible to and usable by disabled individuals, which includes but

          is not limited to, maintaining the clear counter surfaces free of obstructions or



                                       12
Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 13 of 31



            any other clutter that could have the discriminatory effect of rendering the

            counters and associated benefits and services as unusable by the disabled;

        e. The sales and service counters are not maintained in operable condition with

            the ADA Standards for Accessible Design so that accessible counters extend

            the same depth as the non-accessible portion of the counters;

        f. The sales and service counters are not maintained in operable condition with

            the ADA Standards for Accessible Design so that a credit card payment

            terminal is positioned or otherwise maintained in an independently usable

            location at the accessible counters, which has the discriminatory effect in

            practice of affording disabled individuals an unequal opportunity to

            independently transact business in the same manner as non-disabled

            individuals;

 (2) Defendant provides a toilet room for able-bodied individuals, but fails to afford non-

     able-bodied individuals the same opportunity to participate in, or benefit from, a good,

     service, facility, privilege, advantage, or accommodation that is equal to the experience

     afforded to individuals without disabilities, which includes but is not limited to, the

     following failures of Defendant:

        a. The stall door does not have door pulls located on both sides;

        b. The rear wall grab bar fails to conform to the ADA Standards for Accessible

            Design in all the ways that it is required to be readily accessible to and usable

            by disabled individuals, which includes but is not limited to, maintaining a 36

            inch long grab bar installed so that it is located 12 inches on the closed side of




                                          13
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 14 of 31



                    the toilet room and 24 inches on the transfer side and mounted so that the top

                    gripping surface measures 33-36 inches above the finish floor;

                c. The trash can obstructs the maneuvering clearance when existing the toilet

                    room;

       (3) Defendant provides a family toilet room for able-bodied individuals, but fails to afford

             non-able-bodied individuals the same opportunity to participate in, or benefit from, a

             good, service, facility, privilege, advantage, or accommodation that is equal to the

             experience afforded to individuals without disabilities, which includes but is not limited

             to, the following failures of Defendant:

                a. The toilet paper dispenser fails to be 7 inches(180 rnm)minimum and 9 inches

                    (230 mm)maximum in front of the water closet measured to the centerline of

                    the dispenser;

                 b. The trash can obstructs the required clear floor space around the toilet;

                c. The rear wall grab bar fails to conform to the ADA Standards for Accessible

                    Design in all the ways that it is required to be readily accessible to and usable

                    by disabled individuals, which includes but is not limited to, maintaining a 36

                    inch long grab bar installed so that it is located 12 inches on the closed side of

                    the toilet room and 24 inches on the transfer side and mounted so that the top

                    gripping surface measures 33-36 inches above the finish floor.

       22.      To date, the barriers to access and other violations of the ADA still exist and have

not been remedied or altered in such a way as to effectuate compliance with the provisions of the

ADA,




                                                  14
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 15 of 31



       23.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

       24.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiffs injunctive relief, including an Order to alter the discriminating facilities to make the

facilities accessible to individuals with disabilities to the extent required by the ADA,and closing

the facilities until the requisite modifications are completed, and to further order Defendant to

modify the policies, practices, and procedures, to provide equal use of Defendant's facility,

services, and benefits to disabled individuals.

                                         COUNT TWO
                             VIOLATION OF THE ADA,TITLE III
                                  42 U.S.C.§ 12183(b)(2)(A)(ii)
                  Policies, Practices, and Procedures Denying Equal Benefits

    ADA,Title III Prohibits Other Discrimination in Addition to Architectural Barriers

       25.      Plaintiff incorporates paragraphs 1-24 above.

       26.      The ADA,Title III, provides a private right of action for "any person who is being

subjected to discrimination on the basis of disability in violation of' Title III. 42 U.S.C.

§12182(a)(1).

       27.      The ADA, Title III, specifically makes it unlawful to provide individuals with

disabilities with an unequal benefit, and to relegate individuals with disabilities to a different or

separate benefit. 42 U.S.C. §§12182(b)(1)(A)(ii)- (iii); 28 C.F.R. §36.202(b)-(c). In other words,

the disabled must receive equal benefits as the nondisabled. Further, 28 C.F.R. §302(b) requires

that goods, services, and accommodations be provided to individuals with disabilities in "the most

integrated setting appropriate." 42 U.S.C. §12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

Preamble in addition to recognizing that persons who use wheelchairs and mobility aids have been


                                                  15
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 16 of 31



forced to sit apart from family and friends, also recognizes that persons who use wheelchairs and

mobility aids historically have been provided "segregated accommodations" compared to non-

disabled individuals; thus, relegating persons who use wheelchairs "to the status of second-class

citizens." See 28 C.F.R. pt. 36, App. B, at 631-633,651 (2000)(discussion of §§36.308, 36.203).

       28.     Congress enacted the ADA in light of its findings that "individuals with disabilities

continually encounter various forms of discrimination, including outright intentional exclusion,

the discriminatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and practices,

exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

programs, activities, benefits,jobs, or other opportunities." 42 U.S.C. §12101(a)(5).

       29.     To address this broad range of discrimination in the context of public

accommodations, Congress enacted ADA, Title III, which provides in part: "No individual shall

be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation." 42 U.S.C. §12182.

       30.     By its clear text, ADA, Title III requires a public accommodation to provide

individuals with disabilities more than simple physical access. Removal of architectural barriers

as required by Count One ofthis Complaint is but one component of compliance with ADA,Title

III. Congress recognized that "individuals with disabilities continually encounter various forms of

discriminatioe including not only barriers to physical access, but also other forms of exclusion

and relegation to lesser services, prograrns, activities, benefits, jobs, or other opportunities. 42

U.S.C. 12101(a)(5); see also, H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36(1990)("lack



                                                 16
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 17 of 31



of physical access to facilities" was only one of several "major areas of discrimination that need

to be addressed"); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54(1990)(lt is not sufficient

to only make facilities accessible and usable; this title prohibits, as well, discrirnination in the

provision of programs and activities conducted by the public accommodation.").

       31.      For that reason, the ADA applies not only to barriers to physical access to places

of public accommodation, but also to any policy, practice, or procedure that operates to deprive or

diminish disabled individuals' full and equal enjoyment of the privileges and services offered by

the public accommodation to the public. 42 U.S.C. §12182. Thus, a public accommodation may

not have a policy, practice or procedure that excludes individuals with disabilities from services.

42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest Prod., Ltd.,

294 F.3d 1279,(1 1th Cir. 2002)that:

               A reading of the plain and unambiguous statutory language at issue
               reveals that the definition of discrimination provided in Title III
               covers both tangible barriers(emphasis added), that is, physical and
               architectural barriers that would prevent a disabled person from
               entering an accommodation's facilities and accessing its goods,
               services and privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
               intangible barriers (emphasis added), such as eligibility
               reqUirements and screening rules or discriminatory policies and
               procedures that restrict a disabled person's ability to enjoy the
               Defendant entity's goods, services and privileges.

             Defendant's Failed Practices and Lack of Policies Are Discriminatory

       32.     Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

               [A] failure to make reasonable modifications in policies, practices,
               or procedures, When such modifications are necessary to afford such
               goods, services, facilities, privileges, advantages, or
               accommodations to individuals with disabilities, unless the entity
               can demonstrate that making such modifications would
               fundamentally alter the nature of such goods, services, facilities,
               privileges, advantages, or accommodations.




                                                17
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 18 of 31



       33.     Accordingly, a place of public accommodation must modify a policy or practice

that has the consequence of, or tends to deny, access to goods or services to the disabled. Similarly,

a place of public accommodation must not have a policy or practice that "has a discriminatory

effect in practice" of preventing disabled individuals from realizing the full and equal enjoyment

of the goods and services the public accommodation offers to potential customers. Nat'l Fed'n of

the Blind v. Scribd Inc., 97 F.Supp.3d 565(D. Vt. 2015).

       34.     As detailed below, Defendant has failed to make reasonable modifications in the

policies, practices, and procedures that are necessary to afford the goods, services, facilities,

privileges, advantages, or accommodations to individuals with restricted mobility. By failing to

take such efforts that may be necessary to ensure that no individual with a disability is excluded,

Defendant denied services, segregated, or otherwise treated Plaintiff differently than individuals

who are not disabled. Pursuant to 42 U.S.C. §12182(b)(2)(A), Defendant has discriminated against

Plaintiff. Defendant will continue that discrimination forever until enjoined as Plaintiff requests.

The discrimination is described more particularly in the following paragraphs.

       35.     Defendant either has no policies, practices, and procedures to remove architectural

barriers or else do not abide by them. The rampant architectural barriers previously identified in

Count One establish that Defendant has failed to create, adopt, and/or implement ADA Title III

compliance policies, procedures, and practices as to architectural barriers.

       36.     Defendant's use of the facilities, and the practices at the facilities creates barriers

and in so doing denies Plaintiff the full and equal enjoyment of the facilities. Those practices

include:




                                                 18
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 19 of 31



             a. Defendant makes the counters inaccessible for use by the disabled, which means

                Plaintiff cannot fully and equally use the counters in the same way the non-disabled

                do, because the non-disabled have counters they can use;

             b. Defendant makes the toilet rooms inaccessible for use by the disabled by failing to

                maintain any ADA accessible elements within the toilet rooms so that Plaintiff is

                afforded the opportunity to independently use the toilet rooms,or clean up, or move

                into and throughout the toilet rooms, whereas non-disabled individuals are able to

                independently use the toilet rooms;

             c. Defendant fails to provide a place for the disabled to enjoy the goods and services

                like able-bodied people can;

             d. Defendant's policies, practices, and procedures are conducted without regard to

                disabled individuals;

       37.      As the continuing architectural barriers and the failure to provide full and equal use

ofthe facilities establishes, Defendant has no policies, practices, or procedures, or else have failed

to implement them, to ensure that any removal of architectural barriers is permanent. 42 U.S.C.

§12182(b)(2)(a)(iv) and (v).

       38.      As the continuing architectural barriers and the failure to provide full and equal use

of the facilities establishes, Defendant's existing practices are both in effect and/or explicitly to

remediate ADA, Title III architectural barriers only upon demand by the disabled.

       39.      As the continuing architectural barriers and the failure to provide full and equal use

ofthe facilities establishes, Defendant has no policies, practices, and procedures or else have failed

to create, implement, and maintain policies and procedures to ensure individuals with disabilities

are able to have the same experience at Defendant's facilities as individuals without disabilities,'



                                                 19
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 20 of 31



42 U.S.C. §12182(b)(1)(A), and in particular the opportunity to have full and equal access to all

of the goods, services, privileges, advantages, or accornmodations of Defendant's facilities, as

described above in detail.

       40.     As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has failed to create, implement, and maintain a policy of

complying with ADA building design standards and regulations.

       41.     To date, Defendant's discrirninating policies, practices, and procedures have not

been reasonably modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

       42.     A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of such goods, services, facilities, privileges,

advantages, and accommodations. Plaintiff hereby demands that Defendant both create and adopt

corporate practices and policies that Defendant(1) will fully comply with Title III, ADA,and all

implementitig regulations so that architectural barriers identified above are permanently removed

from Defendant's facilities consistent with the ADA;(2) Defendant will provide the disabled,

including those with mobility limitations full and equal use and enjoyment of Defendant's

facilities; (3) Defendant will modify the practice of making ADA, Title III architectural barrier

temediations only upon demand by the disabled.

       43.     As pled above, Home Depot owns and operates the real properties and

improvements in which the public accommodations are located; therefore, pursuant to 42 U.S.C.

§12182, are responsible for creating, implementing, and maintaining policies, practices and

procedures, as alleged above.




                                                20
    Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 21 of 31




       44.     The ADA is over twenty-five (25) years old. Defendant knows Defendant must

comply with the ADA,Title III. The ADA,Title III requires modifications in policies, practices,

and procedures to comply with the ADA, as pled above in the statute. 42 U.S.C.

§12182(b)(2)(A)(ii).

       45.     By this Complaint, Plaintiff provides sufficient notice of Plaintiff s demands for an

alteration in Defendant's policies, practices, and procedures.

       46.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

       47.     Pursuant to 42 U.S.C. §12188, this Court is authorized to enjoin these illegal

policies, practices, and procedures.

                                      COUNT THREE
                            VIOLATION OF THE ADA,TITLE III
                             Denial of Full and Equal Enjoyment

       48.     Plaintiff incorporates paragraphs 1-47 above.

       49.     42 U.S.C. § 12182(a) provides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, services,
               facilities, privileges, advantages, or accommodations of any place
               of public accommodation by any person who owns,leases(or leases
               to), or operates a place of public accommodation.

       50.     Congress enacted the ADA upon finding, among other things, that "society has

tended to isolate and segregate individuals with disabilities" and that such forms for discrimination

continue to be a "serious and pervasive social problem." 42 U.S.C. §12101(a)(2).

       51.     Congress also found that: "individuals with disabilities continually encounter

various forms of discrimination, including outright intentional exclusion, the discriminatory



                                                 21
       Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 22 of 31



effects of architectural, transportation, and communication barriers, overprotective rules and

policies, failure to make modifications to existing facilities and practices, exclusionary

qualification standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits,jobs, or other opportunities,42 U.S.C. §12101(a)(5);"the nation's proper goals

regarding individuals with disabilities are to assure equality of opportunity, full participation,

independent living, and economic self-sufficiency for such individuals;" 42 U.S.C. §12101(a)(7).

Congress even found that: "the continuing existence of unfair and unnecessary discrimination and

prejudice denies people with disabilities the opportunity to compete on an equal basis and to pursue

those opportunities for which our free society is justifiably famous, and costs the United States

billions of dollars in unnecessary expenses resulting from dependency and nonproductivity." 42

U.S.C. §12101(a)(8).

         52.   In response to these findings, Congress explicitly stated that the purpose of the

ADA is to provide "a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities" and "clear, strong, consistent, enforceable

standards addressed discrimination against individuals with disabilities." 42 U.S.C. §12101(b)(1)-

(2).

         53.   The ADA provides, inter alia, that it is discriminatory to subject an individual or

class of individuals on the basis of a disability "to a denial of the opportunity of the individual or

class to participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity." 42 U.S.C. §12182(a)(i).

         54.   The ADA further provides that it is discriminatory "to afford an individual or class

ofindividuals, on the basis of a disability ... with the opportunity to participate in or benefit from




                                                 22
    Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 23 of 31




a good, service, facility, privilege, advantage, or accommodation that is not equal to that afforded

to other individuals." 42 U.S.C. § 12182(a)(ii).

       55.     Congress enacted the ADA in light of its findings that `individuals with disabilities

continually encounter various forms of discrimination, including outright intentional exclusion,

the discrirninatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and practices,

exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

prograrns, activities, benefits,jobs, or other opportunities." 42 U.S.C. §12101(a)(5). Defendant's

acts atid omissions alleged herein are in violation ofthe ADA,42 U.S.C. §§12101,et seq., and the

regulations promulgated thereunder.

       56.     To address this broad range of discrimination in the context of public

accommodations, Congress enacted Title III, which by its clear text, requires a public

accommodation to provide individuals with disabilities more than simple physical access.

Congress recognized that "individuals with disabilities continually encounter various forms of

discriminatiorC including not only barriers to physical access, but also other forms of exclusion

and relegation to lesser services, progtams, activities, benefits, jobs, or other opportunities. 42

U.S.C. §12101(a)(5); see also H.R. Rep. No.485, Pt. 2, 101st Cong., 2d Sess. 35-36(1990)("lack

of physical access to facilities" was only one of several "major areas of discrimination that need

to be addressed"); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54(1990)("It is not sufficient

to only make facilities accessible and usable; this title prohibits, as well, discrimination in the

provision of programs and activities conducted by the public accornmodation.").

       57.     For that reason, the ADA applies not only to barriers to physical access to business

locations, but also to any policy, practice, or procedure that operates to deprive or diminish



                                                   23
    Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 24 of 31



disabled individuals' full and equal enjoyment of the privileges and services offered by the public

accommodation to the public. 42 U.S.C. §12182. Thus, a public accommodation may not have a

policy, practice or procedure that excludes individuals with disabilities from services. 42 U.S.C.

§12182(b)(1)(A)(i).

       58.     The keystone for this analysis is Defendant must start by considering how the

facilities are used by non-disabled guests and then take reasonable steps to provide disabled guests

with a like experience. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128-29, 125 S.Ct.

2169, 162 L. Ed. 2d 97 (2005); see also, Baughman v. Walt Disney World Company, 685 F.3d

1131, 1135 (9th Cir. 2012).

       59.     Plaintiff was denied full and equal access to Defendant's public accommodations.

Plaintiff specifically and definitely wants to return to Defendant's public accommodations. More

specifically, Plaintiff wants to be afforded the same level of service that is offered to non-disabled

individuals, which Defendant has failed to provide to Plaintiff as follows: Defendant failed to

provide accessible counters; Defendant failed to provide accessible toilet rooms for disabled

individuals, which means that, unlike the able-bodied, the disabled are challenged or denied the

opportunity to independently use the toilet rooms, clean up after using the toilet rooms, move

throughout the toilet rooms, and prohibited from using all the other elements of the toilet rooms;

Defendant's continued failure to maintain ADA accessibility as an integral part of the highest

possible experience that nondisabled individuals get to independently enjoy has segregated or

otherwise treated Plaintiff, and others similarly situated, differently, in that, Defendant's public

accommodations make Plaintiff dependent on family or an independent third party, which is not

the same experience that Defendant affords to nondisabled individuals and all the foregoing




                                                 24
    Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 25 of 31



failures by Defendant inhibited Plaintiff from having the same experience that non-disabled

individuals have when at Defendant's public accommodations.

       60.     In the Preamble to the Title III regulation, the DOJ recognized that mobility

impaired persons including persons in wheelchairs should have the same opportunities to enjoy

the goods and services and other sirnilar events of public accommodation with their farnilies and

friends, just as other non-disabled individuals do. The DOJ further recognized that providing

segregated accommodations and services relegates persons with disabilities to the status ofsecond-

class citizens. 28 C.F.R. pt. 36, App. B, §36.203.

       61.     The ADA specifically makes it unlawful to provide individuals with disabilities

with an unequal benefit, and to relegate individuals with disabilities to a "different or separate"

benefit. 42 U.S.C. §§12182(b)(1)(A)(i )-(iii); 28 C.F.R. §36.202(b)-(c). Further,28 C.F.R. §302(b)

requires that goods, services, and accommodations be provided to individuals with disabilities in

"the most integrated setting appropriate." 42 U.S.C. §12182(b)(1)(B); 28 C.F.R. §36.203(a).

Similarly, the Preamble in addition to recognizing that persons who use wheelchairs have been

forced to sit apart from family and friends, also recognizes that persons who use wheelchairs

historically have been provided inferior seating and segregated accommodations compared to non-

disabled individuals; thus, relegating persons who use wheelchairs "to the status of second-class

citizens." See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000)(discussion of §§36.308, 36.203).

       62.     Thus,Defendant's use ofthe accessible features constitutes statutory discrimination

in violation ofthe ADA,because Defendant has segregated and separated the disabled individuals

frorn the non-disabled individuals. "The goal is to eradicate the invisibility of the handicapped.

Separate-but-equal services do not accomplish this central goal and should be rejected." H.R. Rep.

No. 101- 485(111), at 50, 1990 U.S.C.C.A.N at 473. The ADA provides a broad mandate to



                                                25
    Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 26 of 31



"eliminate discrimination against disabled individuals, and to integrate those individuals into the

economic and social mainstream of American life." PGA Tour, Inc. v. Martin, 532 U.S. 661,675;

121 S.Ct. 1879, 149 L.Ed.2d 904 (2001) (quoting H.R.Rep. No. 101-485, pt. 2, p.50 (1990),

reprinted in 1990 U.S.C.C.A.N. 303, 332).

       63.      Defendant discriminated against Plaintiff by denying Plaintiff "full and equal

enjoyment" and use of the goods, services, facilities, privileges and accommodations of the

facilities during each visit. Each incident of deterrence denied Plaintiff an equal "opportunity to

participate in or benefit from the goods, services, facility, privilege, advantage, or

accommodations" of Defendant's public accommodations.

       64.      Defendant's conduct and Defendant's unequal treatment to Plaintiff constitutes

continuous violations ofthe ADA and absent a Court ordered injunction from doing so, Defendant

will continue to treat Plaintiff, and others similarly situated, unequally.

       65.      Defendant's failure to maintain the accessible features that are required to be

readily accessible to and usable by individuals with disabilities constitutes continuous

discrimination and absent a Court ordered injunction, Defendant will continue to not maintain the

required accessible features at Defendant's facilities. 28 C.F.R. §36.211(a).

       66.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

       67.      Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts

of Defendant.




                                                 26
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 27 of 31



                                       COUNT FOUR
                           VIOLATION OF THE ADA,TITLE III
                                   42 U.S.C. §12183(a)(1)
               Failure to Design and Construct Facilities for ADA Compliance

       68.     Plaintiff incorporates paragraphs 1-67.

       69.     42 U.S.C. §12183(a)(1) provides:

               [Discrimination includes] a failure to design and construct facilities
               for first occupancy later than 30 months after July 26, 1990, that are
               readily accessible to and usable by individuals with disabilities,
               except where an entity can demonstrate that it is structurally
               impracticable to meet the requirements of such subsection in
               accordance with standards set forth or incorporated by reference in
               regulations issued under this subchapter.

       70.     Congress passed the ADA in part because "historically, society has tended to isolate

and segregate individuals with disabilities, and such forms of discrimination . .. continue to be a

serious and pervasive social problem." 42 U.S.C. §12101(a)(2). Congress found that this

discrimination included "segregation and relegation to lesser services, programs, activities,

benefits,jobs, or other opportunities." Id. §12101(a)(5). In its Preamble to the Title III regulation,

the Department of Justice recognized that persons in wheelchairs should have the same

opportunities to enjoy the goods and services and other similar events of a public accommodation

with their families and friends, just as other non-disabled individuals do. The DOJ further

recognized that providing segregated accommodafions and services relegates persons with

disabilities to the status of second-class citizens. 28 C.F.R. pt. 36, App. B, §36.203.

       71.     To eliminate such segregation Congress enacted the requirement that facilities be

"readily accessible to and usable by individuals with disabilities". This very requirement is

intended to enable persons with disabilities "to get to, enter and use a facility." H.R. Rep. No. 101-

485(111), at 499-500 (1990). It requires "a high degree of convenient accessibility," id., as well as

access to the same services that are provided to members of the general public. "For new


                                                 27
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 28 of 31



construction and alterations, the purpose is to ensure that the service offered to persons with

disabilities is equal to the service offered to others." Id.

        72.     As the legislative history makes clear, the ADA is geared to the future with the goal

being that, over time,access will be the rule rather than the exception. Thus,the ADA only requires

modest expenditures to provide access in existing facilities, while requiring all new construction

to be accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63 (1990).

        73.     To realize its goal of a fully accessible future, Congress required that all newly

constructed facilities be designed and constructed according to architectural standards set by the

Attorney General. 42 U.S.C. §§12183(a), 12186(b). Those Standards for Accessible Design are

incorporated into the DOJ's regulations implementing Title III of the ADA, 28 C.F.R. Part 36,

Appendix.

        74.     The Standards set architectural requirements for newly constructed buildings that

apply to all areas of the facility, from parking areas, interior walkways and entrances, common

areas, seating, toilet rooms, and sales/service areas.

        75.     Defendant owns and operates the real properties and improvements in which

Defendant's facilities are located and is directly involved in the designing and/or construction of

the public accommodations in this litigation.

        76.     To date, Defendant's discriminating actions continue.

        77.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C.•§12205.

        78.     Pursuant to 42 U.S.C. §12188,this Court is authorized to enjoin these illegal actions

by Defendant.



                                                   28
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 29 of 31



    WHEREFORE, premises considered, Plaintiff demands judgment against Defendant on

Counts One through Four of this Complaint and requests the following injunctive relief and

declaratory relief:

       1. That the Court declare that the businesses operated by Defendant, as well as all

           Defendant's illegal actions described herein, violate the ADA, as more particularly

           described above;

       2. That the Court enter an Order enjoining Defendant to alter the facilities to make

           Defendant's facilities accessible to the full extent required by Title III of the ADA,to

           comply with 42 U.S.C. §12182(b)(2)(A)(iv)and implementing regulations, as stated in

           Count One;

       3. That the Court enter an Order, in accordance with Count Two, directing Defendant to

           modify the policies, practices, and procedures both to remedy the numerous ADA

           violations outlined above, in violation of 42 U.S.C. §12182(b)(2)(A)(ii), and to

           permanently enjoin Defendant to make the facilities' practices consistent with ADA,

           Title III in the future;

       4. That the Court enter an Order directing Defendant to provide Plaintiff full and equal

           access both to the experience and to the use ofthe public accommodations, and further

            Order Defendant to maintain the required accessible features at the public

           accommodations so that Plaintiff, and others similarly situated, are offered the

           experience that is offered to nondisabled individuals, as stated in Count Three;

       5. That the Court enter an Order directing Defendant to evaluate and neutralize the

           policies, practices, and procedures towards individuals with disabilities for such




                                               29
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 30 of 31



          reasonable time so as to allow Defendant to undertake and complete corrective

          procedures;


       6. That the Court enjoin Defendant to remediate Defendant's public accommodations to

          the proper level of accessibility required for the design and construction ofthe facilities

          for first occupancy, as stated in Count Four;

       7. That the Court award reasonable attorneys' fees, costs, including expert fees, and other

          expenses of suit, to Plaintiff; and

       8. That the Court award such other, further, and different relief as the Court deems

          necessary,just, and proper.



Respectfully Submitted, this the 10th day of September 2019.

                                                              Ca,c    E-
                                                             Cassie E. Taylor
                                                             AL Bar #8297-N67R
                                                             ADA Group LLC
                                                             4001 Carmichael Road, Suite 570
                                                             Montgomery, Alabama 36106
                                                             Telephone: 334-819-4030
                                                             Facsimile: 334-819-4032
                                                             Email: CET@ADA-Firm.com
                                                             Attorneyfor Plaintiff



                                                             L. Landis Sexton
                                                             BPR #AL-5057N71L
                                                             ADA Group LLC
                                                             4001 Carmichael Road, Suite 570
                                                             Montgomery, Alabama 36106
                                                             Telephone: 334-819-4030
                                                             Facsimile: 334-819-4032
                                                             Email: LLS@ADA-Firm.com
                                                             Attorneyfor Plaintiff



                                                30
     Case 2:19-cv-00662-WKW-SRW Document 1 Filed 09/10/19 Page 31 of 31



                                CERTIFICATE OF SERVICE

       This is to certify that I have this day filed with the Clerk of Court the above Complaint for

service of process by USPS mail or electronic mail, postage prepaid and properly addressed this

10th day of September 2019 to the following:

Home Depot U.S.A., Inc.
c/o Registered Agent
Corporation Service Company Inc
641 South Lawrence Street
Montgomery, Alabama 36104

                                                               Ca44,„1,2,e,
                                                             Cassie E. Taylor
                                                             AL Bar #8297-N67R
                                                             ADA Group LLC
                                                             4001 Carmichael Road, Suite 570
                                                             Montgomery, Alabama 36106
                                                             Telephone: 334-819-4030
                                                             Facsimile: 334-819-4032
                                                             Email: CET@ADA-Firm.com
                                                             Attorneyfor Plaintiff




                                                31
